Citation Nr: 1725443	
Decision Date: 07/05/17    Archive Date: 07/18/17

DOCKET NO.  09-31 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Thomas E. Andrews III, Attorney


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from February 1951 to July 1953.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that rating decision, in pertinent part, the RO granted service connection for degenerative disc disease and assigned a 10 percent rating, effective August 23, 2007.  

In a July 2009 rating decision, the RO granted the Veteran a 20 percent rating  for degenerative disc disease, effective August 23, 2007.  As this rating does not provide the maximum benefit available for the full period on appeal, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board, in pertinent part, denied a rating in excess of 20 percent for degenerative disc disease in a December 2009 decision.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a July 2011 memorandum decision, the Court vacated the Board's decision and remanded the case to the Board for additional development.  

This appeal was previously remanded by the Board in January 2012, May 2016, and February 2017.  It has been returned to the Board for further review.  In the May 2016 remand, the Board found that the issues on appeal included entitlement to a TDIU.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's degenerative disc disease has not been manifested by a limitation of forward thoracolumbar flexion of 30 degrees or less, ankylosis, or incapacitating episodes.  

2.  The Veteran's service-connected disabilities, in combination, do not preclude him from performing gainful employment for which his education and occupational experience would otherwise qualify him.


CONCLUSIONS OF LAW

1.  For the entire period on appeal, the criteria for an initial disability rating in excess of 20 percent for degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).

2.  The criteria for an award of a TDIU have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Degenerative Disc Disease

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  "Staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

The Veteran contends that his low back disability warrants a higher rating than that currently assigned.  It is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5242, for degenerative arthritis of the spine, with a 20 percent rating on and after August 23, 2007.  The Veteran has appealed that initial rating.

Diagnostic Code 5242 provides for ratings under either the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or under 38 C.F.R. § 4.71a, Diagnostic Code 5003 for arthritis.  As Diagnostic Code 5003 provides for a compensable rating only if one is not available under the general formula, it is not applicable to this case.  

The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area affected by residuals or injury or disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2016).  

Under the General Formula, a 20 percent rating is warranted for: forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees of less or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.

Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  Id.  at Note (5).  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is from zero to 90 degrees, extension is from zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are from zero to 30 degrees.  Id.  at Note (2).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.

In addition, Diagnostic Code 5243 provides for ratings under either the General Formula or under the Formula for Rating intervertebral disc syndrome (IVDS) based on incapacitating episodes, which allows for the assignment of rating criteria based on the frequency and extent of incapacitating episodes during the preceding 12 months. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).  For VA rating purposes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Factors of joint disability include increased or limited motion, weakened movement, excess fatigability, incoordination, and painful movement, including during flare-ups and after repeated use.  DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995); 38 C.F.R. § 4.45.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.   

Additionally, "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Pain in a particular joint may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Id.; 38 C.F.R. § 4.40.  Under 38 C.F.R. § 4.59, painful joints are entitled to at least the minimum compensable rating for the joint.

The Veteran was afforded a VA examination in October 2007.  The Veteran reported episodes of pain, especially after lifting more than 20 pounds.  Pain was limited to the lumbar region, without radiation, paresthesias, or flare ups.  The Veteran could walk without limitation and his posture and gait were normal without the use of assistive devices.  He reported that he had worked in home improvement and construction for the past 40 years and that although he had in recent years begun to avoid heavy lifting due to the expectation of pain, he continued to perform the less strenuous parts of his job on a part-time basis.  On examination, the Veteran's spinal curvature appeared normal and there was no spasm or apparent tenderness.  Thoracolumbar motion was reported as forward flexion to 90 degrees, extension to 25 degrees, right and left lateral flexion to 25 degrees, and right and left lateral rotation to 30 degrees, with reported pain at the extreme of each range of motion but no objective evidence of pain.  The examiner found that pain, fatigue, weakness, and lack of endurance following repetitive use did not cause additional limitation to the Veteran's range of motion and that the Veteran's low back disability caused no incapacitating episodes.  Knee reflexes were normal, ankle reflexes were hypoactive, and lower extremity strength and sensory function were normal.  The examiner diagnosed the Veteran with degenerative disc and facet disease and mild congenital scoliosis.

The Veteran was afforded a second VA examination in January 2008.  The Veteran reported constant daily back pain that increased with bending or standing but did not radiate or involve paresthesia to his lower extremities.  The Veteran reported that he wore a back support while working.  The Veteran reported difficulty walking more than 100 yards without rest and an inability to lift more than 10 pounds, but denied any flare ups or incapacitating episodes.  On examination, the Veteran's spine had mild scoliosis to the right and was not tender to mild palpation.  Thoracolumbar motion was reported as forward flexion to 70 degrees with pain, extension to 10 degrees with pain, right and left lateral flexion to 10 degrees with pain, and right and left lateral rotation to 15 degrees with pain.  The examiner found that pain, fatigue, weakness, or lack of endurance following repetitive use did not cause any additional limitation to the Veteran's range of motion.  There was no evidence of atrophy of the lower extremities and sensation to light touch in the lower extremities was normal.  The examiner diagnosed the Veteran with degenerative disc disease and scoliosis.  

The Veteran was afforded a third VA examination in March 2009.  The Veteran reported pain with any movement, including bending and lifting but without radiation, numbness, weakness, or flare ups.  The Veteran reported that he used a cane, but not a brace or crutch.  He reported inability to lift anything smaller than a small suitcase, to walk more than a block, or to stand for more than three to four minutes, but reported no problems with sitting.  He also reported no incapacitating episodes in the past year.  He reported that his work had decreased to a few hours a week.  On examination, the Veteran's spinal curvature and posture were normal and there was no tenderness or spasm on palpation.  Thoracolumbar motion was reported as forward flexion to 90 degrees with onset of pain at 50 degrees, extension to 30 degrees with onset of pain at 20 degrees, right and left lateral flexion to 30 degrees with onset of pain at 20 degrees, and right and left lateral rotation to 30 degrees with onset of pain at 30 degrees.  The examiner found no additional limitation of function from pain, fatigue, weakness, or lack of endurance following repetitive use.  Strength and sensation in the lower extremities were normal.  Reflexes were normal, other than hypoactive reflexes in the left knee.  There was no atrophy.  The examiner diagnosed the Veteran with degenerative disc disease.  

The Veteran was afforded a fourth VA examination in April 2009.  The Veteran reported constant daily pain with weight bearing or movement, but without radiation, numbness, or weakness.  He reported that he did not use a brace, cane, or crutch.  He denied any physician directed bed rest.  He also reported inability to lift more than 35 pounds, bend, or walk more than one block.  He denied any flare ups or job restrictions, though he also reported that he had avoided manual labor for the past 50 years due to his inability to lift.  On examination, thoracic scoliosis was present to 5 degrees on the left.  There was no tenderness or spasm.  Thoracolumbar motion was reported as forward flexion to 35 degrees, no extension, right lateral flexion to 10 degrees, left lateral flexion to 15 degrees, and right and left lateral rotation to 20 degrees, with pain on all ranges of motion but not diminution of range with repetitive testing.  The examiner found no additional limitations by pain, fatigue, weakness, or lack of endurance following repetitive use.  Strength and sensation in the lower extremities were normal and there was no atrophy in the lower extremities.  The examiner diagnosed the Veteran with degenerative disc disease and facet disease of the lumbar spine.  

In an August 2011 statement, the Veteran reported that his back pain prevented him from lifting more than 12-15 pounds.  In a February 2012 statement, the Veteran reported that he had daily back pain with any type of movement, that he could not lift anything without pain, that he wore a back brace at night, and that, in August 2010, his back pain became so severe that he could no longer work.  

The Veteran was afforded a fifth VA examination in May 2012.  The Veteran reported daily low back pain, exacerbated by movement, but without radiation or other radiculopathy symptoms.  The Veteran reported an inability to lift anything more than a bag of groceries and decreased ability to sit, stand, or walk for long periods of time; he could not quantify these limitations.  He reported that he could no longer work in carpentry due to back pain and lifting limitation.  He reported that flare ups lasted up to a week or two and that, during those, he had to exercise additional caution.  On examination, thoracolumbar motion was reported as forward flexion to 50 degrees with onset of pain at 30 degrees, extension to 5 degrees with onset of pain at 0 degrees, right and left lateral flexion to 10 degrees with onset of pain at 5 degrees, and right and left lateral rotation to 20 degrees with onset of pain at 20 degrees.  Ranges of motion were the same on repetition.  The examiner noted functional impairment in the form of decreased movement, weakened movement, pain on movement, and interference with sitting, standing, and/or weight bearing.  There was no localized tenderness, pain to palpation, or guarding or spasm.  Strength was normal, other than decreased hip flexion that still managed active movement against some resistance.  There was no muscle atrophy.  Knee reflexes were normal and ankle reflexes were hypoactive.  Sensation to light touch in the lower extremities was normal.  There were no signs or symptoms of radiculopathy.  The examiner found no IVDS and noted that the Veteran needed no assistive devices.  The Veteran reported that he stopped working about six years prior to the examination (i.e., in 2006) due to back pain.  The examiner diagnosed the Veteran with lumbar degenerative disc disease and scoliosis.  

The Veteran was afforded a sixth VA examination in June 2015.  The Veteran reported constant dull mild to moderate pain that was confined to the low back without radiation.  He denied flare ups or functional loss.  On examination, thoracolumbar motion was reported as forward flexion to 55 degrees, extension to 25 degrees, right and left lateral flexion to 25 degrees, and right and left lateral rotation to 25 degrees.  The examiner found pain on every range of motion but lateral rotation but found that it did not result in functional loss.  There was no evidence of pain with weight bearing or objective evidence of localized tenderness or pain on palpation.  The examiner found that functional loss due to pain, weakness, fatigability, or incoordination with repetitive use over time could not be evaluated without resort to speculation because functional loss could not be quantified on a hypothetical situation.  There was no guarding or muscle spasm.   Strength, reflexes, and sensation to light touch were normal in the lower extremities, without atrophy.  The examiner found no signs or symptoms of radiculopathy and no ankylosis or IVDS.  The Veteran reported regular use of a cane and that he stopped working in 2005 due to his back condition and Alzheimer's disease.  The examiner diagnosed the Veteran with degenerative arthritis of the spine.  

The Veteran was afforded a seventh VA examination in July 2016.  The Veteran reported back pain that increases with bending over or lifting heavy objects but denied flare ups.  He reported that he could lift 10-20 pounds and walk limited amounts.  The Veteran reported multiple falls, but the examiner opined that this did not appear to be due to his back.  On examination, thoracolumbar motion was reported as forward flexion to 55 degrees, extension to 10 degrees, right lateral flexion to 15 degrees, left lateral flexion to 20 degrees, and right and left lateral rotation to 10 degrees.  The examiner noted that the range of motion caused functional loss in the form of difficulty bending over.  There was pain on every range of motion but the examiner found that it did not result in functional loss.  Range of motion was the same on repetition.  The examiner could not opine as to the impact of pain, weakness, fatigability, or incoordination with repeated use over time without resort to speculation.  There was no evidence of pain with weight bearing.  There was no objective evidence of localized tenderness or pain on palpation and no guarding or muscle spasm.  Strength and sensation to light touch in the lower extremities were normal.  There was no atrophy.  Reflexes were normal in the left knee but hypoactive in the right knee and both ankles.  The examiner found no signs or symptoms of radiculopathy and no ankylosis or IVDS.  The Veteran reported regular use of a cane.  The examiner characterized the functional impact of the Veteran's low back disability as pain with lifting 10-20 pounds, bending over, and standing or walking more than short distances.  The examiner diagnosed the Veteran with degenerative arthritis of the spine.  

The Veteran was afforded an eighth VA examination in March 2017.  The Veteran reported that had to use a walker for the past two years because a cane was no longer preventing him from falling.  He reported left leg pain and weakness, but no numbness or tingling.  The Veteran's family reported that the nurses in his assisted living facility reported that his pain appeared to have increased and that he did not want to engage in physical activities.  The Veteran reported constant dull pain and pain with bending over, standing for a long time, or lifting more than 15 pounds, but denied flare ups.  On examination, active thoracolumbar motion was reported as forward flexion to 60 degrees, extension to 20 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 15 degrees.  There was no change in range with passive motion.  The Veteran reported and expressed pain while walking and with all motion, whether active or passive and while weight bearing.  The Veteran did not express any pain with gentle rotation in a position without weight bearing.  There was objective evidence of tenderness in the lumbar paraspinous processes.  Range of motion was the same on repetition.  The examiner could not opine as to the impact of pain, weakness, fatigability, or incoordination with repeated use over time without resort to speculation but noted that there was no weakened movement, incoordination, or excess fatigability of use, or any other further functional impairment after walking 45 feet.  There was no guarding or muscle spasm.  The examiner noted pain with prolonged standing.  The Veteran denied having flare ups of his back.  Strength, reflexes, and sensation to light touch in the lower extremities were normal.  There was no atrophy.  The examiner found no signs or symptoms of radiculopathy and no ankylosis or IVDS.  The Veteran reported constant use of a walker for balance and relief of stress and pressure on his lower back.  The examiner diagnosed the Veteran with degenerative arthritis of the spine.  The examiner noted that she observed the Veteran walking from the waiting room to the examination room, about forty-six feet, and that did not add to his discomfort nor did it affect his range of motion values.  

The preponderance of the evidence described above shows that the Veteran's service-connected low back disability does not warrant a rating in excess of 20 percent.  Of the eight VA examiners who have examined the Veteran's spine, none have found that forward flexion of the thoracolumbar spine is limited to 30 degrees or less and none have found ankylosis or a diagnosis of IVDS.  The Board notes that some examiners have found pain throughout the range of forward flexion and that the May 2012 examiner found onset of pain at 30 degrees of forward flexion.  However, finding onset of pain at a certain degree of motion is not the same as finding that pain limits motion to that degree of motion.  Otherwise, every report of constant pain of even the mildest severity would warrant a finding of favorable ankylosis, which would be contrary to the Court's position in Mitchell, quoted above, that pain by itself is not equivalent to functional loss.  The Board must look to the totality of the evidence, which does not show that the Veteran's pain has limited his thoracolumbar range of forward flexion to 30 degrees or less or caused favorable ankylosis of the thoracolumbar spine.  

The Board has considered the Veteran's lay statements.  The Veteran is competent to report his own observations with regard to the symptoms of his lumbar spine disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board acknowledges the Veteran's statements regarding the severity of his back pain, but these do not report that pain causes a loss of function consistent with a rating higher than that currently assigned.  

In addition, the Board considered whether a higher rating is warranted under the regulations relating to additional functional loss due to pain, weakness, fatigability, incoordination, and other factors under DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); 38 C.F.R. §§ 4.40, 4.45.  None of the eight VA examiners have even suggested that any of these factors cause functional loss equivalent to 30 degrees or less of forward flexion of the thoracolumbar spine.  The evidence thus does not show that these factors cause functional loss equivalent to the criteria for a rating higher than that currently assigned.  

The Board additionally considered whether there are any other Diagnostic Codes which could apply to the Veteran's current lumbar spine disability.  VA examiners have consistently found no radiculopathy and the Veteran has not contended that he has radiculopathy.  No VA examiner has found that the Veteran's scoliosis is service-connected and the Veteran has never contended that it is.  

For these reasons, the Board finds that the Veteran's disability picture is most closely approximated by the 20 percent criteria.  38 C.F.R. § 4.7.  Therefore, the preponderance of the evidence is against this claim, and it must be denied. 38 C.F.R. § 4.3.  

Extraschedular Consideration

As a final matter, the Board has also considered whether the Veteran's degenerative disc disease represents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted. See 38 C.F.R. § 3.321 (b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39  (1996).  An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Thun, 22 Vet. App. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

In its July 2011 memorandum decision, the Court agreed with the Veteran's contention that the Board had not accounted for evidence of marked interference with employment.  In the time since that decision, the Court has held that "the first and second Thun elements, although interrelated, involve separate and distinct analyses" and that, "if either element is not met, then referral for extraschedular consideration is not appropriate."  Yancy v. McDonald, 27 Vet. App. 484, 494-95 (2016) (citing Thun, 22 Vet. App. at 116).  Therefore, even if marked interference with employment can be shown, it is irrelevant if the diagnostic criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected low back disability.  The Veteran reports pain and limitation of motion; the General Formula is based primarily on limitation of motion and the Board has considered the effects of the Veteran's pain in its schedular analysis above.  The Veteran has not contended that he has any symptoms that are not contemplated by the rating criteria.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate. Consequently, referral for extraschedular consideration of his degenerative disc disease is not warranted.

A veteran may also be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014).  However, in this case, the Veteran has not asserted, nor is it reasonably raised by the record, that there is a collective impact of his service-connected disabilities.  Therefore, remand for referral for extraschedular consideration on a collective basis is not warranted. 

TDIU

VA will grant a total disability rating when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from securing and following substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the purposes meeting the requirement of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16 (a).

The Veteran's combined disability rating is 20 percent.  His degenerative disc disease is rated 20 percent disabling, as described in detail above, and his psychogenic musculoskeletal reaction has been rated noncompensable since October 26, 1954.  For this reason, the Veteran does not meet the schedular criteria for a total disability rating based on unemployability.

A veteran who does not meet the schedular criteria for a TDIU rating may still receive a total rating under subsection (b) of 38 C.F.R. § 4.16 if that veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. The Board does not have the authority to grant a TDIU rating under 38 C.F.R. § 4.16 (b) in the first instance, but may refer the case to the Director of the Compensation Service for extraschedular consideration.

The Board has considered whether referral for consideration of TDIU on an extraschedular basis is warranted.  But the evidence of record does not indicate that the Veteran is unable to secure and follow substantially gainful employment due solely to his service-connected disabilities.

As described above, in the October 2007 VA examination, the Veteran reported that, although he avoided lifting heavy objects due to the expectation of pain, he continued to perform the less strenuous functions of his job on a part-time basis.  During a January 2008 VA psychiatric examination, the Veteran reported that he continued to try to work full-time at least five days per week but could not move around as well due to issues with his back and unspecified other problems.  During the March 2009 VA examination, as described above, he reported that his work had decreased to a few hours a week.  During the April 2009 VA examination, he denied any job restrictions but reported that he had been unable to do manual labor since his active duty service and so had worked as a construction manager and copying blueprints.  As described above, in a February 2012 statement, the Veteran reported that his back pain became too severe to permit him to work in August 2010.

In March 2012, the South Carolina Department of Motor Vehicles (DMV) found that the Veteran's medical condition was not satisfactory to continue safely operating a motor vehicle and revoked his driving privileges.  The DMV did not specify the basis for this finding.

A VA psychiatric examiner in March 2012 found the Veteran unemployable due to a cognitive disorder unrelated to any service-connected condition.  The examiner noted the Veteran's report that he last worked three to four years prior to the examination (i.e., in 2008-2009) and the Veteran's belief that his pain was the main reason for his unemployability.  He reported chronic low back and knee pain.  The Veteran has claimed service connection for a bilateral knee disorder, but the Board denied that claim in May 2016 and the Veteran has not appealed.  Based primarily on this examination, in a November 2012 rating decision, the Philadelphia, Pennsylvania RO granted a nonservice-connected pension and special monthly pension based on the need for aid and attendance, effective October 24, 2012.  In a February 2013 rating decision, the Hartford, Connecticut RO found the Veteran incompetent to handle disbursement of funds.  

The May 2012 VA examiner noted the Veteran's report that he was self-employed until 6 years prior to the exam (i.e., in 2006), at which point his back pain and lifting limitation caused him to discontinue work.  The May 2012 examiner found that it was more likely than not that the Veteran's service-connected back condition would prevent employment in physically strenuous occupations but saw no medical reason he would be unable to work in a variety of sedentary occupations.  

The June 2015 VA examiner noted the Veteran's report that he stopped working in 2005 due to his back condition and Alzheimer's disease.  The June 2015 examiner found that the Veteran's service-connected back condition would limit any type of job but did not say that it would prevent any kind of job.  

The July 2016 VA examiner found that the Veteran was totally and permanently unemployable due to a number of factors including dementia, knee and back pain.  The July 2016 examiner found that the Veteran's service-connected back condition, by itself, would allow sedentary labor, but efforts would need to be made to prevent heavy lifting, extended standing, or walking.  

The preponderance of the evidence described above shows that the Veteran's service-connected disabilities, by themselves, do not prevent gainful employment.  The Board agrees that the Veteran is currently unemployable, but the preponderance of the evidence shows this to be primarily due to a nonservice-connected cognitive disorder.  Although the Veteran's service-connected disabilities cause interference with employability, as reflected in the 20 percent disability rating currently assigned to his degenerative disc disease, there is no evidence that the Veteran's service-connected disabilities are sufficient to render him unable to secure gainful employment.  Multiple VA examiners have found that the Veteran's service-connected disabilities do not prevent gainful sedentary employment and, even if the Veteran's lay statements establish that he ceased his employment as a self-employed carpenter at some point between 2005 and 2010 primarily as a result of back pain, that does not rebut the examiners' opinion that sedentary employment would have remained possible were it not for the Veteran's nonservice-connected cognitive disorder.  

With consideration of the Veteran's assertions and the medical evidence that is of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected degenerative disc disease of the low back and psychogenic musculoskeletal reaction disabilities make the Veteran unable to obtain or retain substantially gainful employment.  Therefore, the Board must conclude that the criteria for invoking the procedures of 38 C.F.R.  4.16 (b), for consideration of the assignment of a TDIU are not met. Thus, referral of the TDIU claim for extra-schedular consideration is not warranted.  The Board finds that the preponderance of the evidence is against the claim for a TDIU and the claim must be denied. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to a disability rating in excess of 20 percent for degenerative disc disease is denied.

Entitlement to a TDIU is denied.


____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


